         Case 1:19-cv-00341-KRS Document 33 Filed 01/12/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

FRANCISCO JAVIER GUZMAN-CHAVEZ,

               PLAINTIFF,

vs.                                                         Case No. 19-CV-341-KRS

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

               DEFENDANT.

 STIPULATED ORDER GRANTING MOTION FOR ATTORNEY FEES AND COSTS
       PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT (EAJA)

       THIS MATTER having come before the Court upon Plaintiff’s Unopposed Motion for

Attorney Fees and Costs Pursuant to the Equal Access to Justice Act (Doc. 31), the Court FINDS

that the MOTION should be GRANTED.

       IT IS THEREFORE ORDERED that attorney fees be, and hereby are, awarded under the

Equal Access to Justice Act, 28 U.S.C. § 2412(d), payable to Plaintiff and mailed to Plaintiff’s

attorney in the amount of $5,007.40. See 28 U.S.C. § 2412(c)(1); and Astrue v. Ratliff, 560 U.S.

586, 598 (2010) (EAJA fees are paid to the prevailing party, not the attorney).

       IT IS FURTHER ORDERED THAT, if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

DATED this 12th day of January 2021.
          Case 1:19-cv-00341-KRS Document 33 Filed 01/12/21 Page 2 of 2




                                            _____________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE



Submitted by:


s/ Feliz M. Martone
Feliz M. Martone
Attorney for Plaintiff

Approved by:

Email approval 12/30/20
________________
Marc Thayne Warner
Attorney for Defendant




                                        2
